In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2963 
JESUS M. ALI, 
                                                  Plaintiff‐Appellant, 

                                  v. 

FINAL CALL, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13 C 6883 — Gary S. Feinerman, Judge. 
                     ____________________ 

    ARGUED MARCH 30, 2016 — DECIDED AUGUST 10, 2016  
               ____________________ 

   Before WOOD, Chief Judge, and POSNER and ROVNER, Circuit 
Judges. 
   WOOD,  Chief  Judge.  Carpenters  have  a  saying:  measure 
twice, cut once. This litigation might have been averted if that 
adage had been observed here. In 1984, Jesus Muhammad‐Ali 
painted a portrait of the leader of the Nation of Islam, Louis 
Farrakhan. In 2013, Ali sued The Final Call, a newspaper that 
describes itself as the “propagation arm of the Nation of Is‐
lam,” for copyright infringement. The Final Call, it turned out, 
2                                                         No. 15‐2963 

admittedly had sold over a hundred copies of Ali’s Farrakhan 
portrait. Ali  nonetheless  lost  his  case  after  a  bench  trial.  He 
now appeals, arguing that the district court misstated the ele‐
ments of a prima facie copyright infringement claim and erro‐
neously shifted to him the burden of proving that the copies 
were unauthorized. Ali is correct, and The Final Call proved 
no defense. We therefore reverse.  
                                   I 
   The Nation of Islam is an African‐American Islamic reli‐
gious movement founded in 1930 and headquartered in Chi‐
cago. After its founder, Wallace D. Fard Muhammad, disap‐
peared in 1934, Elijah Muhammad became its leader. He con‐
tinued in that role until his death in 1975.  
    Jesus  Muhammad‐Ali  is  Elijah  Muhammad’s  grandson 
and a professional portrait painter. In 1984, Ali painted a por‐
trait  of  Louis  Farrakhan,  then—and  still—the  leader  of  the 
Nation  of Islam. On  March 14, 1986, Ali registered and rec‐
orded a copyright in the painting, which is entitled “Minister 
Farrakhan.”  
    The  Final  Call,  the  Nation  of  Islam’s  official  newspaper, 
has a weekly circulation of roughly 70,000 readers. In addition 
to the paper, The Final Call sells various items related to the 
Nation of Islam, including video recordings, books, and post‐
ers. Over the past 21 years, The Final Call has sold three sets 
of posters that are lithographs of Ali’s original paintings.  
    In  2013,  Ali  sued  The  Final  Call,  alleging  that  it  had  in‐
fringed  on  his  copyrights  in  his  depictions  of  Louis  Farra‐
khan, Elijah Muhammad, and Khadijah Farrakhan, Louis Far‐
rakhan’s wife. Ali later dropped the claims related to his por‐
traits of Elijah Muhammad and Khadijah  Farrakhan, but he 
No. 15‐2963                                                    3

continued to press his claim that the Final Call had distributed 
unauthorized copies of the “Minister Farrakhan” portrait. In 
its answer, The Final Call admitted that it had sold 115 copies 
of the lithograph between 2010 and 2013. It maintained, how‐
ever, that Ali had authorized it to produce and sell the copies. 
The copies it sold were titled “Allah’s Star of Guidance,” and 
featured a yellow border and text below the image reading: 
“Allah’s Star of Guidance, The Honorable Elijah Muhammad 
and His Servant Minister Louis Farrakhan.” The lithograph, 
as reproduced in Ali’s summary judgment papers, is shown 
below:  




                                                          
    
4                                                        No. 15‐2963 

    Ali moved for summary judgment, asserting that he had 
proved a prima facie case of copyright infringement and that 
The Final Call had raised no defenses. While that motion was 
pending, The Final Call answered Ali’s second amended com‐
plaint,  and  raised  two  defenses:  implied  license  and  laches. 
Ali  moved  to  strike  both  defenses.  Citing  Hobbs  v.  John,  722 
F.3d 1089 (7th Cir. 2013), the district court denied Ali’s motion 
for summary judgment, holding that “The Final Call has ad‐
duced  evidence  that  would  allow  a  reasonable  factfinder  to 
find  that  Farrakhan’s  commission  of  ‘Minister  Farrakhan 
Painting’ included lithographic copies, and therefore that Ali 
authorized the creation and sale of the copies.”  
   Before the district court ruled on the motion to strike The 
Final Call’s affirmative defenses, The Final Call relinquished 
them during a pretrial status conference. It explained that its 
“argument  is  a  negative  defense,  not  an  affirmative  one, 
which is we maintain we can establish that these were author‐
ized  copies.”  It  described  its  argument  as  “an  attack  on  the 
plaintiff’s  ability  to  establish  its  own  burden.”  The  district 
court then conducted a one‐day trial, at which authorization 
was the sole issue. Two witnesses testified: Ali, and The Final 
Call’s corporate representative, Fountaine Muhammad.  
     Ali testified that his agreement with Farrakhan included 
only the portrait, not lithographs, and that Farrakhan never 
asked him to produce lithographs. He said that he discovered 
in  either  1985  or  1986  that  The  Final  Call  was  selling  litho‐
graph copies of his Minister Farrakhan painting under the ti‐
tle  “Allah’s  Star  of  Guidance.”  He  did  not  bring  suit  then, 
however, because a lawyer advised him that he could not stop 
Farrakhan from exploiting his own image.  
No. 15‐2963                                                           5

    Ali  also  testified  that  he  wrote  a  letter  dated  March  11, 
2008, to The Final Call’s attorney, Arff Muhammad. The letter 
expressed Ali’s “hope to enter into a litho [sic] licensing agree‐
ment.” In the next sentence, the letter referred to “[t]he com‐
mission awarded Minister Farrakhan for his oil & litho enti‐
tled  ‘The  Star  of  Guidance.’”  On  direct  and  cross‐examina‐
tion, Ali testified that the letter was meant to notify The Final 
Call that what it was doing was unlawful, and that he wanted 
to “nudge them forward to try to establish some type of con‐
tractual relationship that was mutually lucrative.” On cross‐
examination,  he  was  confronted  with  his  deposition  testi‐
mony, which contained the following exchange:  
   Question:  But  this  letter  that  you  wrote  in  March  of 
   2008 says that you were commissioned to do an oil and 
   lithograph, correct? 
   Ali: That’s what it says. 
   Question: According to this letter, you were aware at 
   the  time  that  this  painting  was  done  that  there  were 
   lithographs made as well, correct?  
   Ali: Yes. 
He  admitted  that  these  were  his  answers,  but  asserted  that 
they  were  erroneous.  He  also  stated  that  he  had  tried  to 
change the last answer from “yes” to “no.” 
   Fountaine Muhammad testified that he had worked at The 
Final  Call  since  1993.  He  estimated  that  The  Final  Call  had 
roughly  two  or  three  hundred  copies  of  the  lithograph  in 
stock at the time of his arrival. He said that, to his knowledge, 
no additional copies of the lithograph were made during his 
time at The Final Call. He confirmed that The Final Call sold 
115 copies of the lithograph between 2010 and 2013, that there 
6                                                      No. 15‐2963 

was  no  corporate  relationship  between  The  Final  Call  and 
Louis Farrakhan, and that Farrakhan was not acting on behalf 
of The Final Call when he commissioned or accepted delivery 
of the painting. Finally, Fountaine Muhammad admitted that 
The  Final  Call  had  neither  documentary  evidence  showing 
that Ali authorized the creation or sale of copies of the “Min‐
ister Farrakhan” painting nor “evidence of a chain of title or 
transfer  or  how  The  Final  Call  acquired  those  [copies]  that 
were in its inventory.” 
    The district court was unsure which party had the burden 
of proving that the prints were authorized, but it concluded 
that this did not matter. Either way, it said, the facts demon‐
strated that Ali authorized the making of the lithographs. It 
found  three  pieces  of  evidence  particularly  persuasive.  The 
first was Ali’s reference, in his letter to Arff Muhammad, to 
“[t]he commission awarded by [Farrakhan] for his oil & litho 
entitled ‘The Star of Guidance.” The second was Ali’s admis‐
sion in his deposition that he was aware at the time the paint‐
ing was made that “there were lithographs made as well.” The 
third  was  that  Ali  vigorously  defended  his  rights  in  other 
cases, but did not enforce his rights promptly in 1985–1986, 
when he first discovered that The Final Call had copied the 
Farrakhan portrait. The district court also alluded to the im‐
plied license and first sale defenses, but it did not make clear 
whether it relied on either. Ali appealed. 
                                 II 
    On appeal from a bench trial, we review legal conclusions 
de novo and factual findings for clear error. Morisch v. United 
States, 653 F.3d 522, 528 (7th Cir. 2011). Mixed questions of law 
and fact not involving constitutional rights are reviewed for 
clear error. Id. 
No. 15‐2963                                                            7

                                   A 
    To establish copyright infringement, Ali  was  required to 
prove two elements: “(1) ownership of a valid copyright, and 
(2) copying of constituent elements of the work that are origi‐
nal.” Peters v. West, 692 F.3d 629, 632 (7th Cir. 2012) (quoting 
Feist  Publ’ns,  Inc.  v.  Rural  Tel.  Serv.  Co.,  499  U.S.  340,  361 
(1991)).  No  one  disputes  that  Ali  proved  both  of  these.  The 
district court, however, added an additional element: that Ali 
had to prove that the copying was not “authorized.”  
    In doing so, it quoted from this court’s opinion in Hobbs, 
722 F.3d 1089. As it turns out, that was a mistake: while the 
district  court  quoted  Hobbs  correctly,  Hobbs  contains  a  tran‐
scription  error.  Purporting  to  quote  the  opinion  in  Peters, 
Hobbs states: “To establish his copyright infringement claim, 
Hobbs must prove ‘(1) ownership of a valid copyright; and (2) 
unauthorized copying of constituent elements of the work that 
are original.’ Peters, 692 F.3d at 632.” Hobbs, 722 F.3d at 1094 
(emphasis added). But Peters’s recitation of the standard does 
not contain the word “unauthorized.” See Peters, 692 F.3d at 
632.  
    Peters omits the word with good reason: a plaintiff is not 
required to prove that the defendant’s copying was unauthor‐
ized in order to state a prima facie case of copyright infringe‐
ment. See Feist, 499 U.S. at 361; Peters, 692 F.3d at 632; Copeland 
v. Bieber, 789 F.3d 484, 488 (4th Cir. 2015); Nola Spice Designs, 
L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 550 (5th Cir. 2015); 
Cambridge Univ. Press v. Patton, 769 F.3d 1232, 1248 (11th Cir. 
2014); Automated Sols. Corp. v. Paragon Data Sys., Inc., 756 F.3d 
504,  518  (6th  Cir.  2014);  Blehm  v.  Jacobs,  702  F.3d  1193,  1199 
(10th Cir. 2012); Harney v. Sony Pictures Television, Inc., 704 F.3d 
173, 178 (1st Cir. 2013); Kwan v. Schlein, 634 F.3d 224, 229 (2d 
8                                                          No. 15‐2963 

Cir. 2011); Chamberlain Grp., Inc. v. Skylink Techs., Inc., 381 F.3d 
1178, 1193 (Fed. Cir. 2004); Stenograph L.L.C. v. Bossard Assocs., 
Inc., 144 F.3d 96, 99 (D.C. Cir. 1998); but see Kay Berry, Inc. v. 
Taylor  Gifts,  Inc.,  421  F.3d  199,  203  (3d  Cir.  2005)  (including 
word “authorized” in standard, although irrelevant to case). 
Rather, the burden of proving that the copying was authorized 
lies  with  the  defendant.  See  generally  FED.  R.  CIV.  P.  8(c)(1) 
item 12 (license is an affirmative defense).  
    As Rule 8 indicates, “the existence of a license, exclusive 
or nonexclusive, creates an affirmative defense to a claim of 
copyright infringement.” I.A.E., Inc. v. Shaver, 74 F.3d 768, 775 
(7th Cir. 1996); see also Bourne v. Walt Disney Co., 68 F.3d 621, 
631 (2d Cir. 1995) (noting that “possession of a license by an 
accused  infringer traditionally has  been  characterized  as  a 
matter of affirmative defense”); 2 PATRY ON COPYRIGHT § 5:118 
(noting that existence of a license, that is, “permission to use” 
the “copyrighted work,” is an affirmative defense). The bur‐
den is therefore on the alleged infringer to show that the use 
was authorized—not on the plaintiff to show it was not. See 
Chamberlain, 381 F.3d at 1193 (“[U]nder Seventh Circuit copy‐
right  law,  a  plaintiff  only  needs  to  show  that  the  defendant 
has used her property; the burden of proving that the use was 
authorized falls squarely on the defendant.”). This rule makes 
sense: “proving a negative is a challenge in any context,” Vieth 
v. Jubelirer, 541 U.S. 267, 311 (2004), and if there is evidence of 
a license, it is most likely to be in the possession of the pur‐
ported licensee. See Bourne, 68 F.3d at 631.  
    In coming to the opposite conclusion, the district court re‐
lied on the Seventh Circuit pattern instruction for “copying,” 
which  notes  that  the  jury  “may  consider  evidence  that  De‐
No. 15‐2963                                                         9

fendant’s work was created independently of Plaintiff’s copy‐
righted work [or that Defendant had authority from Plaintiff 
to copy Plaintiff’s work].” The instruction is either unclear or 
erroneous. There are two methods of proving “copying”: (1) 
“that the defendant had the opportunity to copy the original 
(often called ‘access’)”; and (2) “that the two works are ‘sub‐
stantially  similar,’  thus  permitting  an  inference  that  the  de‐
fendant actually did copy the original.” Peters, 692 F.3d at 633. 
For the “opportunity” method, “independent creation is a de‐
fense to copyright infringement,” though a plaintiff must pro‐
vide “evidence of access.” Id. at 635. The pattern instruction 
may have been meant to rephrase this method of proof, but it 
falls short of doing so and invites the error we see here.  
    The Final Call argues that the phrases “illicit copying” and 
“improper  appropriation,”  which  are  found  in  some  copy‐
right opinions, suggest that the burden to prove unauthorized 
copying falls on plaintiffs. As Feist and the many cases follow‐
ing it to which we have just referred show, they do not. “Im‐
proper appropriation” is a characterization of the level of re‐
semblance sufficient to constitute “substantial  similarity”  to 
the protected work. See Atari, Inc. v. N. Am. Philips Consumer 
Elecs. Corp., 672 F.2d 607, 614 (7th Cir. 1982) (collecting cases). 
“Illicit copying” is another characterization of the level of sim‐
ilarity sufficient to render copying infringement. See Folio Im‐
pressions, Inc. v. Byer California, 937 F.2d 759, 765 (2d Cir. 1991). 
Substantial similarity is not at issue here: The Final Call ad‐
mitted that the lithographs at issue were “virtually identical” 
to Ali’s painting. 
    Finally, The Final Call contends that Ali’s pleadings in the 
district court admitted that proving lack of authorization was 
his burden. This seems to be a waiver argument, but whatever 
10                                                     No. 15‐2963 

it  is,  it has  no  merit. Pleadings need not, and  do  not, allege 
legal theories. Second, even though Ali alleged at some points 
that The Final Call copied his painting without authorization, 
nothing in the pleadings amounts to an admission that it was 
his job to prove authorization.  
    Ali proved that he owned a valid copyright over the paint‐
ing, and that lithographs sold by The Final Call were copies 
of it. He was required to do no more than that to prove a prima 
facie case. Peters, 692 F.3d at 632. Unless The Final Call proved 
the affirmative defense of authorization, it is liable for copy‐
right infringement. 
                                 B 
    We do not need to say much about that possibility, because 
The Final Call presented no affirmative defenses in the district 
court.  Although  it  originally  asserted  implied  license  and 
laches defenses, it waived them at a pretrial conference. The 
district  court’s  verdict  alluded  to  two  defenses:  license  and 
first sale. We have our doubts about the propriety of the dis‐
trict court’s decisions to resuscitate The Final Call’s implied‐
license defense and to raise on its own the first‐sale defense. 
See Wood v. Milyard, 132 S. Ct. 1826, 1833 n.5 (2012) (noting, in 
differentiating waived and forfeited defenses, that “a federal 
court has the authority to resurrect only forfeited defenses”). 
It is hard to characterize The Final Call’s action as anything 
but waiver. And in this court, it put a nail in the coffin by fail‐
ing to suggest any reason why we should excuse its waiver or 
find  an  implied  license.  On  the  outside  chance  that  we  are 
looking only at forfeiture, however, we will comment briefly 
on each defense.  
No. 15‐2963                                                       11

                                  1 
    A  copyright owner has the  “exclusive rights” to  copy or 
distribute copies of the work. 17 U.S.C. § 106. The copyright 
owner may “authorize” another person to do so through an 
exclusive written  license,  17  U.S.C.  §  101,  or  a  nonexclusive 
oral or implied license. Shaver, 74 F.3d at 775. There is no evi‐
dence of either a written or oral license in this case. If there is 
a license, it must be implied. 
    To  establish  an  implied  license,  a  party  must  show  that 
“(1) a person (the licensee) requests the creation of a work, (2) 
the creator (the licensor) makes that particular work and de‐
livers it to the licensee who requested it, and (3) the licensor 
intends  that  the  licensee‐requestor  copy  and  distribute  his 
work.” Id. at 776 (citing Effects Assocs., Inc. v. Cohen, 908 F.2d 
555, 558 (9th Cir. 1990)). Importantly, “an implied nonexclu‐
sive license … does not transfer ownership of the copyright to 
the licensee.” Id. at 775. It “simply permits the use of a copy‐
righted work in a particular manner.” Id.  
    The Final Call (the alleged licensee) satisfied none of these 
elements.  First,  although  someone  did  commission  the  por‐
trait, it was Farrakhan—not The Final Call. Second, although 
Ali did make the work Farrakhan requested, he delivered it to 
Farrakhan—not The  Final  Call.  Finally, there is no evidence 
that Ali intended that The Final Call copy and distribute his 
work.  Even  if  Ali  did  grant  such  permission  to  Farrakhan—
and there is no evidence that he did—nothing indicates that 
he granted it to The Final Call, or that Farrakhan attempted to 
transfer a license to The Final Call.  
   The  district  court  surmised  that  there  was  a  “practical 
identity of interests” between Farrakhan and The Final Call, 
12                                                     No. 15‐2963 

and thus that an implied license to Farrakhan would suffice 
to grant one to The Final Call. It noted that Ali knew that a 
previous  portrait  that  he  had  painted  of  Elijah  Muhammad 
and delivered to Farrakhan was sold through The Final Call. 
But  that  account  omits  crucial  details.  Ali  and  an  associate 
themselves sold 52,000 copies of the portrait of Elijah Muham‐
mad  to  Farrakhan.  Later, Ali  discovered  that  The  Final  Call 
was  distributing  additional,  enlarged  copies  he  had  not  au‐
thorized. After Ali confronted The Final Call, they came to a 
settlement  where  The  Final  Call  paid  Ali  royalties  from  the 
additional sales.  
    There is no evidence that Ali had any understanding with 
Farrakhan or The Final Call regarding the portrait at issue in 
this case. Even if Ali’s commission gave Farrakhan a right to 
make lithographs of the portrait, there is no evidence that Ali 
gave permission to Farrakhan to have The Final Call distrib‐
ute them—or even that Farrakhan himself gave that permis‐
sion.  In  addition,  even  if  Farrakhan  authorized  a  1985–1986 
distribution  with  Ali’s  permission,  there  is  no  evidence  that 
Farrakhan  or  Ali  gave  permission  to  The  Final  Call  for  the 
2010–2013  distribution.  Id.  (implied  license  does  not  convey 
copyright,  but  only  right  to  use  work  “in  a  particular  man‐
ner”).  
    The district court, apparently looking to the third require‐
ment of the implied‐license test—that the licensor intends that 
the licensee‐requestor copy and distribute her work—found 
that the facts showed that Ali authorized the making of the 
lithographs  no  matter  which  side  bore  the  burden  of  proof. 
We  have  serious  doubts  about  its  reasoning  on  this  point. 
Nonetheless, because The Final Call presented no evidence to 
No. 15‐2963                                                     13

satisfy the first two elements needed to show an implied li‐
cense, we need not belabor the problems with the third ele‐
ment. 
                                 2 
    The district court’s verdict also alluded to the first‐sale de‐
fense, though the court made no clear ruling on this theory. 
Ordinarily, Federal Rule of Civil Procedure 8(c) requires that 
affirmative defenses be raised in the pleadings. Such a defense 
will be waived if raised later, however, “only if the plaintiff 
was harmed as a result.” Curtis v. Timberlake, 436 F.3d 709, 711 
(7th Cir. 2005) (collecting cases). The district court found that 
Ali was not prejudiced by a late‐raised first‐sale defense.  
    That would be all well and good if The Final Call had ever 
raised the first‐sale defense. But it did not. A court generally 
may raise an affirmative defense sua sponte only if “the exist‐
ence of a valid affirmative defense is so plain from the face of 
the  complaint  that  the  suit  can  be  regarded  as  frivolous.” 
Walker v. Thompson, 288 F.3d 1005, 1009–10 (7th Cir. 2002) (col‐
lecting cases and noting that this limitation is necessary to as‐
sure “[a]ppropriate caution in [the rule’s] exercise”); but see 
Coleman v. Ramada Hotel Operating Co., 933 F.2d 470, 475 (7th 
Cir. 1991) (finding no error in district court’s sua sponte con‐
sideration of defense not raised where there was “substantial 
overlap” between it and a defense that was raised, and there 
was no prejudice). The Final Call seems to argue that the first‐
sale defense is related to whether the lithographs at issue were 
authorized, but first‐sale is different from authorization.  
    Even if we assume for the sake of argument that the dis‐
trict court relied on the first‐sale defense, The Final Call can‐
14                                                     No. 15‐2963 

not prevail. As codified in 17 U.S.C. § 109(a), the first‐sale de‐
fense  provides  that  “once  a  given  copy  has  been  sold  its 
owner may do with it as he pleases (provided that he does not 
create another copy or a derivative work).” Vincent v. City Col‐
leges of Chicago, 485 F.3d 919, 923 (7th Cir. 2007) (citing Quality 
King Distributors, Inc. v. L’anza Research Int’l, Inc., 523 U.S. 135, 
145 (1998)). That copy must have been “lawfully made under 
this title.” Quality King Distributors, 523 U.S. at 145 (quoting 
§ 109(a)). Thus, “the party asserting the first sale defense bears 
the initial burden of satisfying the statutory requirements” for 
each copy at issue. See Adobe Sys. Inc. v. Christenson, 809 F.3d 
1071, 1079 (9th Cir. 2015); see also 3‐12 NIMMER ON COPYRIGHT 
§ 12.11 (2015). 
    The  Final  Call  provided  no  such  proof  here.  Even  if  an 
original set of lithographs was lawfully created, The Final Call 
did not prove that the ones at issue were from that batch. The 
only  relevant  evidence  in  the  record  is  Fountaine  Muham‐
mad’s  testimony  that  “no  additional  copies  of  the  Star  of 
Guidance Prints were made in the 22 years since he joined The 
Final Call.” At best, that testimony tends to prove only that 
The Final Call did not create unlawful copies after 1993. The 
copying at issue could have happened before that time. Foun‐
taine Muhammad’s testimony therefore cannot prove that the 
lithographs at issue were from an “authorized” batch. To the 
extent that the district court relied upon the first‐sale defense 
for its verdict, it erred both on the law and on the facts.  
                                 III 
    We take some responsibility for the mix‐up here, in light 
of the mistranscription of the standard for a prima facie case of 
copyright infringement that appears in our opinion in Hobbs. 
No. 15‐2963                                                       15

But the district court could have averted error if it had real‐
ized that the burden of proof on authorization was a central 
issue in the case that had to be resolved. The court might have 
thought that if the burden were Ali’s, he could not prevail. If 
the burden were The Final Call’s, however, the record did not 
permit the conclusion that it was entitled to judgment. And 
there is no doubt that the law places that burden on the party 
asserting  license  or  authorization.  Ali  proved  all  he  was  re‐
quired to, and The Final Call waived its affirmative defenses 
(and  in  any  event  failed  to  establish  them).  We  therefore 
REVERSE the  judgment of  the district court and REMAND the 
case for the assessment of damages.